Citation Nr: 1522803	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  10-27 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Service connection for renal cell carcinoma, to include as due to herbicide exposure, for accrued benefits purposes.

2.  Service connection for clear cell carcinoma of the lungs (lung carcinoma), to include as due to herbicide exposure, for accrued benefits purposes.

3.  Service connection for degenerative joint disease (DJD) of the lumbar spine, right hip, and both hands, for accrued benefits purposes. 

4.  Service connection for a multiple joint disorder other than DJD of the lumbar spine, right hip, and both hands, for accrued benefits purposes. 

5.  Service connection for hypertension, to include as due to herbicide exposure, for accrued benefits purposes.

6.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

7.  Entitlement to an earlier effective date prior to July 23, 2008 for special monthly pension (SMP) based on housebound status, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.  He died in February 2009.  The appellant is the Veteran's surviving spouse, who is substituted as the appellant for purposes of adjudicating the claims on appeal to completion.  See 38 U.S.C.A. § 5121A (West 2014) (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter comes on appeal before the Board of Veterans' Appeals (Board) from April 2003 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Waco, Texas and St. Paul, Minnesota, respectively.  The April 2003 rating decision denied service connection for multiple joint pain.  In May 2003, the Veteran filed a notice of disagreement with the April 2003 rating decision.  In August 2003, the RO furnished a statement of the case with respect to the claim for service connection for multiple joint pain.  The RO then accepted an October 2003 statement as the Veteran's substantive appeal in lieu of VA Form 9. 

In June 2006, the Board denied service connection for multiple joint pain.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision in March 2008 and remanded the case to the Board for further action.  The issue had previously been characterized as service connection for multiple joint pain.  The March 2008 Joint Motion for Remand (JMR), which the Court granted, focused solely on service connection for degenerative changes of the lumbar spine, and the Board is now granting service connection for DJD of the lumbar spine, right hip, and both hands, for accrued benefits purposes.  Accordingly, the Board has recharacterized the issues as shown on the cover page.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84-85 (2009).  Those claims, which the Veteran had appealed to the Court, were before the Board when the Veteran died in February 2009.  

The Board issued a February 2009 decision which granted service connection for a lumbar spine disorder and denied service connection for multiple joint pain, but vacated that decision in July 2011 after the Board received a death certificate which showed that the Veteran's death had occurred several days before the Board's issuance of the February 2009 decision.  Because the Board vacated the 2009 decision, the claims remain pending, despite the fact that the RO effectuated the February 2009 Board decision in April 2009 before the RO learned of the Veteran's February 2009 death.  Those claims must be considered pending at the time of the appellant's July 2009 request to be substituted for the Veteran for accrued benefits purposes.  Accordingly, the claims for service connection for DJD of the lumbar spine, right hip and both hands, and for multiple joints pain (other than DJD of the lumbar spine, right hip, and both hands) are before the Board on appeal.

The December 2009 rating decision, which is also on appeal, denied the claims for service connection for the cause of the Veteran's death, death pension benefits, and accrued benefits.  Relevant to this appeal, prior to his death, the Veteran sought service connection for renal cell carcinoma, lung carcinoma, and hypertension.  In November 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to afford the appellant an opportunity to provide evidence to substantiate the claims for service connection for renal cell carcinoma, lung carcinoma, and service connection for the cause of the Veteran's death, as well as to readjudicate these claims.  This was accomplished and the Board finds that the AOJ substantially complied with November 2012 Board remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2011, November 2011, and November 2014, the Board requested opinions from the Veterans Health Administration (VHA) regarding medical questions presented in this case.  VHA medical opinions dated in September 2011, June 2012, and February 2015 were received by the Board, and copies of these opinions were provided to the appellant and authorized representative.  The case has been returned to the Board for appellate consideration.  

In a December 2013 statement, the appellant, through the authorized representative, asserted that, during his life, the Veteran suffered from coronary artery disease manifested by hypertension, such that he was entitled to an award of service connection for ischemic heart disease at the time of his death.  Accordingly, the issue of entitlement to service connection for ischemic heart disease for accrued benefits purposes has been raised by the record in the December 2013 statement, but has not been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

In evaluating this case, the Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The issues of service connection for hypertension and entitlement to an earlier effective date prior to July 23, 2008 for SMP based on housebound status, for accrued benefits purposes, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange.

2. The Veteran had renal cell carcinoma, which metastasized to the lungs, prior to his death and during the appeal period of the claim for service connection for renal cell carcinoma.

3. Renal cell carcinoma is not on the presumptive list of diseases associated with herbicide exposure.
 
4. Symptoms of renal cell carcinoma, which metastasized to the lungs, were not chronic in service.

5. Symptoms of renal cell carcinoma, which metastasized to the lungs, were not continuous after service separation and did not manifest to a compensable degree within one year of service separation.

6. Renal cell carcinoma, which began after service, is not otherwise related to active service, to include as due to herbicide exposure in service.

7. The Veteran had degenerative joint disease of the lumbar spine, right hip, and both hands prior to his death and during the appeal period of the claim for service connection for a multiple joint disorder. 

8. The Veteran had multiple joint pain during active service. 

9. DJD of the lumbar spine, right hip, and both hands had its onset in service.

10.  During the appeal period of the claim for service connection for a multiple joint disorder, the Veteran did not have a diagnosed multiple joint disability other than DJD of the lumbar spine, right hip, and both hands, for VA compensation purposes.

11.   The Veteran died in February 2009.  The death certificate lists the immediate cause of death as metastatic renal cell carcinoma.

12.   At the time of his death, and by this Board decision, the Veteran is considered to have been service connected for external hemorrhoids and DJD of the lumbar spine, right hip, and both hands.

13.   The Veteran's cause of death, metastatic renal cell carcinoma, is not etiologically related to service.

14.   The service-connected disabilities did not contribute substantially or materially to cause the Veteran's death, did not combine to cause the Veteran's death, and did not aid or lend assistance to the production of the Veteran's death.


CONCLUSIONS OF LAW

1. The criteria for service connection for renal cell carcinoma are not met.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2. The criteria for service connection for lung carcinoma are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3. Resolving reasonable doubt in the appellant's favor, the criteria for service connection for DJD of the lumbar spine, right hip, and both hands have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4. The criteria for service connection for a multiple joint disorder other than DJD of the lumbar spine, right hip, and both hands, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5. The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Board is granting service connection for DJD of the lumbar spine, right hip, and both hands.  This decision constitutes a full grant of the benefit sought on appeal as to this issue; therefore, no further discussion regarding VCAA notice or assistance duties is required with respect to this claim or issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

With respect to the claim for service connection for a multiple joint disorder other than DJD of the lumbar spine, right hip, and both hands, the duty to notify was satisfied through a November 2002 letter to the Veteran that addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also notified of effective dates for ratings and degrees of disability in March 2006. See Dingess, 19 Vet. App. 473.

VA notice letters dated in October 2006 and November 2008 provided notice of the evidence required to substantiate the claims for service connection renal cell carcinoma and lung carcinoma.  These letters notified the Veteran of what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The October 2006 and November 2008 letters included provisions for disability ratings and effective dates.  

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The Board finds that the VCAA notice requirements have been satisfied.  VA sent a notice letter to the appellant in October 2009.  The notice letter informed the appellant about the information and evidence not of record that was necessary to substantiate the DIC claim; the information and evidence that VA would seek to provide; and the information and evidence the appellant was expected to provide.  The notice letters also provided the appellant with section 5103(a) DIC notice.  There is no question regarding a rating in a DIC case and, because this decision is denying service connection for the cause of death, any question regarding an effective date to be assigned is moot.  

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159; DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (indicating that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim); see also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (clarifying DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion, and that VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2)).  In this case, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA and VHA examination reports, and written statements by the Veteran and appellant, as well as by the Veteran's brother and spouse.

A VA examination was conducted in October 2005 and a VA medical opinion was obtained in December 2008 with respect to the claim for service connection for a multiple joint disorder other than DJD of the lumbar spine, right hip, and both hands.  In connection with the claims for service connection for renal cell carcinoma and lung carcinoma, as well as the claim for service connection for the cause of death, VA obtained VHA opinions in September 2011, June 2012, and February 2015, as well as a VA opinion in October 2013.  The Board finds that these opinions, taken together, are adequate for the purpose of deciding service connection for renal cell carcinoma and lung carcinoma, as well as the claim for service connection for the cause of death.  The opinion reports contain all the findings needed to decide the above-referenced claims, including a rationale for the opinions given, as well as commenting on articles provided by the appellant, and lay statements made by the Veteran or appellant.  See Stegall; see generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The authorized representative asserted that the October 2013 VA opinion is inadequate because it is based on the inaccurate factual premise that there is no evidence of a relationship between renal cell carcinoma and exposure to Agent Orange.  See September 2014 representative statement; Barr, 21 Vet. App. at 311; Reonal v. Brown, 5 Vet, App. 458, 461 (1993).  The authorized representative attached internet articles that purported to show a relationship between renal cell carcinoma and Agent Orange exposure.  The October 2013 VA examiner stated that there is no "confirmed" evidence of a relationship between renal cell carcinoma and Agent Orange.  In light of the February 2015 VHA opinion that analyzed the internet articles and studies that the appellant provided, the Board finds that the October 2013 VA opinion is adequate, when taken together with the February 2015 opinion.     

As such, VA has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims or issues on appeal.
  
Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

DJD, which is a form of arthritis, is recognized by VA as a "chronic disease" under 
38 C.F.R. § 3.309(a); moreover, renal cell carcinoma, which is considered a "malignant tumor, is recognized by VA as a "chronic disease" under 
38 C.F.R. § 3.309(a).  Therefore, the presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307, and 3.309 apply to the claims for service connection for DJD of the lumbar spine, right hip, and both hands, as well as the claims for service connection for renal cell carcinoma and lung carcinoma.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and DJD or a "malignant tumor" becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; 
(2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including lung cancer.  38 C.F.R. § 3.309(e).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308 -09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Renal Cell Carcinoma

Continuing the Veteran's assertions, the substituted appellant contends that the Veteran's renal cell carcinoma was related to in-service exposure to Agent Orange.  See e.g. September 2006 VA Form 21-4138; July 2009 authorized representative statement.

The Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The record reflects that the Veteran was in Saigon, South Vietnam, on a temporary duty from May 18, 1964 to May 21, 1964.  The Veteran was also stationed aboard the U.S.S. Paul Revere, which is listed among the Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents.  

After a review of all the evidence, the Board finds that the competent evidence demonstrates that the Veteran had renal cell carcinoma prior to his death that metastasized to the lungs.  An August 2006 VA urology note shows a diagnosis of right renal cell carcinoma, post Providence Memorial Hospital needle biopsy.  An August 2006 Texas Oncology consultation note shows a diagnosis of renal cell carcinoma of the right kidney.  Moreover, VA and private treatment records during the appeal period contain multiple medical findings or diagnoses of renal cell carcinoma.  

Renal cell carcinoma is not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, VA has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list.  See 77 Fed.Reg. 47,924 (Aug. 10, 2012).  Based on the law, the Veteran (and, by substitution, the appellant) cannot benefit from the herbicide nexus presumption, regardless of whether he was exposed to herbicides in service.  Id.  Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection on alternative bases.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board next finds that the weight of the lay and medical evidence of record demonstrates that renal cell carcinoma was not incurred in service, and symptoms of renal cell carcinoma were not chronic in service.  The Veteran and the appellant have not contended, and the record does not otherwise reflect, that renal cell carcinoma started in service.  Service treatment records do not show complaints, treatment, or diagnosis of renal cell carcinoma.  The August 1966 service separation examination shows a normal medical evaluation of the genitourinary system.  

The Board finds that the weight of the lay and medical evidence is against finding that symptoms of renal cell carcinoma were continuous after service separation or that symptoms began to manifest to a compensable degree within one year of service separation.  The Veteran was diagnosed with renal cell carcinoma in 2006, which is approximately 40 years after service separation.  As such, the evidence does not demonstrate that symptoms of renal cell carcinoma were continuous after service separation, or that symptoms began to manifest within one year of service separation.

As the evidence shows no chronic symptoms of renal cell carcinoma in service, continuous symptoms of renal cell carcinoma after service separation, or manifestation of renal cell carcinoma within one year of service separation, service connection for renal cell carcinoma is not warranted on a presumptive basis.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the remaining theory of entitlement is direct service connection under 38 C.F.R. § 3.303(d), including as claimed due to herbicide exposure in service.  As stated, the elements of a current disability and an in-service incurrence event, which is herbicide exposure, are established.  The Board turns to the question of whether a nexus or relationship exists between the in-service herbicide exposure and later developed renal cell carcinoma.  Shedden, 381 F.3d at 1167.

The Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's renal cell carcinoma, which began after service, was not otherwise related to active service, to include as due to herbicide exposure in service.  The Veteran and appellant have only asserted that renal cell carcinoma was related to Agent Orange exposure.  There is no allegation or assertion that any other in-service injury, disease, or event caused renal cell carcinoma.  

The appellant provided a transcript of an interview with Dr. J.M., who indicated that there may be a relationship of association between renal cell carcinoma and tactical herbicides.  However, the September 2011 VHA opinion report noted that the study referred to by Dr. J.M. indicates that the study was controversial because industrial chemical workers based on whom the conclusion was made were also exposed to thousands of other chemicals besides dioxin.  The September 2011 VHA opinion report also referred to other publications provided by the appellant which indicated that there were three categories of association between Agent Orange and various medical diseases and that kidney cancer was in the third category (diseases with "inadequate/insufficient evidence to determine whether an association exists").  The September 2011 VHA examiner opined that there is certainly less than a 50 percent chance that there is an association between Agent Orange and kidney cancer.  The September 2011 VHA examiner explained that he could find no data linking kidney cancer to Agent Orange and that, even if there were an association, the Veteran was not exposed to dioxin long enough to have been put at risk, noting that the half-life of dioxin in 7.6 years.

The June 2012 VHA examiner opined that, based on the present available information, it cannot be concluded that there is any relationship between the development of renal cell carcinoma and exposure to Agent Orange.  In reaching this conclusion, the June 2012 VHA examiner explained that there was no medical evidence or literature that established such association and that renal cell carcinoma for most instances is a single mutation that produces the carcinoma. 

The October 2013 VA examiner opined that it is less likely than not that the Veteran's in-service exposure to Agent Orange/herbicides on shore in the Republic of Vietnam and aboard the U.S.S. Paul Revere caused or contributed to the development of renal cell carcinoma and subsequent lung cancer and death due to renal cell carcinoma.  In reaching this conclusion, the October 2013 VA examiner explained that there is no confirmed evidence that renal cell carcinoma is caused by or the result of exposure to Agent Orange and that, if there is no evidence that exposure to a chemical is causal for a condition, evidence of greater potential exposure the chemical does not alter the null causal relationship.  

The February 2015 VHA physician opined that there is less than a 50 percent probability that renal cell cancer is related to Agent Orange in this Veteran's case.  The February 2015 VHA physician explained that there is no established epidemiologic information linking renal cell cancer to Agent Orange.  The February 2015 VHA physician addressed the Shreveport, Louisiana, VA Medical Center study provided by the appellant, which purported to show a relationship between renal cell carcinoma and exposure to Agent Orange.  The February 2015 VHA physician explained that the data in this study, 13 of 297 patients with kidney cancer were exposed to Agent Orange, is preliminary and nonconclusive and that further data is being collected by the authors but has not been published.  The February 2015 VHA physician opined that this data set does not indicate a relationship between Agent Orange and kidney cancer.  

The February 2015 VHA physician also addressed the article provided by the appellant titled "Cancer Incidence in Korean Vietnam Veterans During 1992-2003: the Korean Veterans Health Study," which was published in a peer-reviewed journal.  The February 2015 VHA physician explained that, while the study seemed to show a relationship between kidney cancer and Agent Orange for Korean citizens who are also Vietnam veterans, the data is not conclusive.  The February 2015 VHA examiner further explained that the data table shows that all of the groups that had an elevated standard incidence ration (SIR, increased risk of kidney cancer) also had a confidence interval (CI) which crossed 1.0.  The February 2015 VHA physician stated that when a CI crosses 1.0 (i.e., has a range that is less than 1 or more than 1), this means that the result is likely secondary to chance.  As such, the February 2015 VHA physician opined that the risk of kidney cancer as it relates to Agent Orange exposure cannot be determined by this study.     

In response to the February 2015 VHA opinion, the authorized representative stated that, in addressing the studies provided by the appellant, the February VHA physician indicated that, although such studies seemed to show that there is a relationship between kidney cancer and Agent Orange, the information was not conclusive and that data is still being collected.  The authorized representative advanced that the appellant is not required to provide evidence which conclusively links kidney cancer to Agent Orange exposure.  See March 2015 authorized representative statement.  Based on the language and context of the February 2015 VHA opinion report, the Board finds that the VHA physician did not require a conclusive link between Agent Orange and kidney cancer.  Rather, the February 2015 VHA physician opined that there is less than a 50 percent probability that renal cell cancer is related to Agent Orange.  In mentioning that the data in the studies provided by the appellant are not conclusive, the February 2015 VHA physician explained that the data provided does not indicate a relationship between Agent Orange and kidney cancer and that the risk of kidney cancer as it relates to Agent Orange exposure cannot be determined by the study. 

Although the Veteran and appellant have asserted that the Veteran's renal cell carcinoma was causally related to the exposure to herbicides in service, neither is shown to have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of the renal cell carcinoma.  The mechanism by which herbicides might cause renal cell carcinoma decades after herbicide exposure is not inherently one observable by the five senses.  The Veteran and the appellant's general statements regarding the relationship of the renal cell carcinoma to herbicide exposure provide no competent basis in common lay knowledge, lay observable symptoms, or lay report of a medical opinion by which the appellant could offer a competent nexus evidence between renal cell carcinoma and in-service herbicide exposure.  In short, the Veteran and appellant offered  general, conclusory assertions that the renal cell carcinoma is related to in-service herbicide exposure without a foundation in either competent lay or competent medical evidence.  The Board affords these statements no probative value.  See Rucker, 10 Vet. App. at 74; Jandreau, 492 F.3d at 1377, n.4 (a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

The etiology of the Veteran's renal cell carcinoma, especially as claimed as related to in-service herbicide exposure, is a complex medical etiological question that requires knowledge of the etiology of a relationship to chemical herbicide exposure.  Such opinion relating renal cell carcinoma to herbicides would require specialized knowledge of the chemical components of herbicides, the known complications from herbicide exposure (derived from scientific studies), the disease process (mechanism) as to how herbicides cause kidney cancer, knowledge of other causes and risk factors of kidney, and knowledge of factors that differentiate cancers caused by herbicides from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  See Rucker, 10 Vet. App. at 74; Jandreau, 492 F.3d at 1377, n.4.

In short, the Board finds the competent opinion evidence of record from the September 2011, June 2012, and February 2015 VHA physicians, as well as the October 2013 VA examiner's opinion, which are consistent with the accurate factual finding and assumption of history of a post-service onset of symptoms and diagnosis of renal cell carcinoma, to be more probative than the Veteran and the appellant's general contentions as to etiology of renal cell carcinoma.

The appellant has also submitted previous Board decisions in other veterans' cases which granted service connection for renal cell carcinoma based on herbicide exposure.  The authorized representative stated that the claim for service connection for renal cell carcinoma should be granted due to similarities between those cases and the present case.  See March 2011 authorized representative statement.  Board decisions "may be considered in a case to the extent that they reasonably relate to the case."  38 C.F.R. § 20.1303 (2014).  Board decisions are not precedential and are decided on the individual facts of the case, which vary from case to case, so do not reasonably relate to the facts in this case.  For example, cases differ in the length of herbicide of exposure and other post-service risk factors and exposures; therefore, the Board decisions in other cases do not reasonable relate to this Veteran's case, so carry no precedential value or probative weight in this case.  See Lynch v. Gober, 11 Vet. App. 22, 27 (1997), vacated and remanded on other grounds sub nom. Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998) (table), reinstated by Lynch v. West, 12 Vet.App. 391 (1999) (per curiam order) (Board decisions carry no precedential value).

Based on the foregoing, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's renal cell carcinoma and active duty service, to include herbicide exposure.  In addition, a nexus between herbicide exposure and renal cell carcinoma is not presumed as a matter of law.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for renal cell carcinoma, on direct and presumptive theories of service connection due to exposure to herbicides, and the claim must be denied for accrued benefits purposes.  There is no other alternative theory of entitlement for service connection for renal cell carcinoma raised reasonably by the record.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Lung Carcinoma

Continuing the Veteran's assertions, the substituted appellant contends that the Veteran's lung carcinoma was related to in-service exposure to tactical herbicides.  See e.g. September 2006 VA Form 21-4138; July 2009 authorized representative statement.

After a review of all the evidence, the Board finds that the Veteran had lung carcinoma prior to his death.  A November 2006 VA radiology report shows an assessment of metastatic lesions to the lungs status post renal nephrectomy.  A November 2008 Sierra Medical Center report also shows a diagnosis of metastatic renal cell carcinoma to lungs.

The Board has found that the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Lung cancer is on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  The Board, however, finds that the Veteran's renal carcinoma, which metastasized to the lungs, is not "lung" cancer that is presumptively related to in-service Agent Orange exposure.  As explained in more detail below, the evidence shows that the lungs were not the primary location of the Veteran's carcinoma; instead, the evidence shows that the carcinoma to the lungs was metastasized from the kidney cancer.  
 
As stated above, the Board finds that the weight of the lay and medical evidence of record demonstrates that renal cell carcinoma, which metastasized to the lungs, was not incurred in service, and symptoms thereof were not chronic during service.  The Veteran and the appellant have not contended, and the record does not otherwise reflect, that lung carcinoma started in service.  Service treatment records do not show complaints, treatment, or diagnosis of lung carcinoma.  The August 1966 service separation examination shows a normal medical evaluation of the lungs and chest system.  

The Board finds that the weight of the lay and medical evidence is against finding that symptoms of renal cell carcinoma, which metastasized to the lungs, were continuous after service separation or that symptoms began to manifest to a compensable degree within one year of service separation.  The Veteran was diagnosed with renal cell carcinoma, which metastasized to the lungs, in 2006, which is approximately 40 years after service separation.  As such, the evidence does not demonstrate that symptoms of renal cell carcinoma, which metastasized to the lungs, were continuous after service separation, or that symptoms began to manifest within one year of service separation.  Likewise, the evidence does not show symptoms of lung cancer that were chronic in service, or continuous after service, or that manifested to a compensable degree within one year of service to meet the additional criteria for presumptive service connection (in addition to the requirement that the cancer actually be "lung" cancer).  As the evidence shows no chronic symptoms of renal cell carcinoma, which metastasized to the lungs, in service, continuous symptoms of renal cell carcinoma, which metastasized to the lungs, after service separation, or manifestation of renal cell carcinoma, which metastasized to the lungs, within one year of service separation, service connection for lung carcinoma is not warranted on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the remaining theory of entitlement is direct service connection under 38 C.F.R. § 3.303(d).  The elements of a current disability and an in-service incurrence event, which is herbicide exposure, are established.  The Board turns to whether a nexus or relationship exists between the two.  Shedden, 381 F.3d at 1167.

The Board finds that the weight of the lay and medical evidence demonstrates that the carcinoma that manifested to the lungs, which began after service, was not otherwise related to active service, to include herbicide exposure in service.  The Veteran and appellant have only asserted that the Veteran had lung carcinoma and that it is related to Agent Orange exposure.  There is no allegation or assertion that any other in-service injury, disease, or event caused lung carcinoma.  

An August 2006 VA pulmonary consultation report shows an assessment of multiple pulmonary nodules bilaterally that are more likely metastatic versus primary.  A May 2007 radiology report shows an assessment of multiple bilateral lung nodules of varying sizes, which are consistent with metastatic lung disease.  A December 2007 Texas Oncology report shows an assessment of multiple new bilateral hypermetabolic pulmonary and pleural nodules compatible with progression of metastatic disease.  A May 2008 William Beaumont Army Medical Center surgical pathology report shows a medical opinion that the overall histologic and immunohistochemical findings in conjunction with the patient's clinical history are consistent with a metastatic clear cell renal cell carcinoma to the lungs.  An August 2008 Texas Oncology consultation note shows an assessment of metastatic renal cell carcinoma to the lungs.  A December 2008 Texas oncology note shows an assessment of metastatic renal cell carcinoma to the lungs.  

The February 2015 VHA physician opined that the cancer in the Veteran's lung was renal cell cancer that spread to the lungs from the kidneys.  In reaching this conclusion, the February 2015 VHA examiner referenced the December 2008 treatment note by Dr. P.V., who stated that the Veteran had metastatic renal cell carcinoma to lungs, bones, and epidural area.  The February 2015 VHA physician explained that the Veteran's primary cancer was kidney cancer that spread from the kidney to the lungs and not a separate cancer which started in the lungs.  The February 2015 VHA physician reasoned that the pattern of spread described by P.V., M.D., is typical of kidney cancer.  

Although the Veteran and appellant have asserted that the Veteran's lung carcinoma is causally related to exposure to herbicides in service, neither is shown to have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of the lung carcinoma.  The mechanism by which herbicides might cause lung carcinoma decades after herbicide exposure is not inherently one observable by the five senses.  The Veteran and the appellant's general statements regarding the relationship of the lung carcinoma to herbicide exposure provide no competent basis in common lay knowledge, lay observable symptoms, or lay report of a medical opinion by which the appellant could offer a competent nexus evidence between lung carcinoma and in-service herbicide exposure.  In short, the Veteran and appellant offered  general, conclusory assertions that the lung carcinoma is related to in-service herbicide exposure without a foundation in either competent lay or competent medical evidence.  The Board affords these statements no probative value.  See Rucker at 74; Jandreau at 1377, n.4.

The etiology of the Veteran's lung carcinoma, especially in the context of herbicide exposure, is a complex medical etiological question that requires knowledge of the etiology of a relationship to chemical herbicide exposure.  Such opinion relating lung carcinoma to herbicides would require specialized knowledge of the chemical components of herbicides, the known complications from herbicide exposure (derived from scientific studies), the disease process (mechanism) as to how herbicides cause lung cancer, knowledge of other causes and risk factors of lung cancer, and knowledge of factors that differentiate cancers caused by herbicides from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  See Rucker at 74; Jandreau at 1377, n.4.

In short, the Board finds the competent opinion evidence of record from the February 2015 VHA physician, which is consistent with the accurate factual finding and assumption of history of a post-service onset of symptoms and diagnosis of kidney cancer that metastasized to the lungs to be more probative than the Veteran and the appellant's general contentions as to etiology of lung carcinoma.

Based on foregoing, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's lung carcinoma and active duty service, including herbicide exposure.  While lung cancer is on the presumptive list of diseases associated with herbicide exposure, in this Veteran's case the lungs were not the primary location of the Veteran's lung cancer; rather, the evidence shows that the lung carcinoma metastasized from the kidney cancer.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for lung carcinoma, on direct and presumptive theories of service connection, to include as due to exposure to herbicides, and the claim must be denied for accrued benefits purposes.  There is no other alternative theory of entitlement for service connection for lung carcinoma raised reasonably by the record.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection for DJD of the Lumbar Spine, Hands, and Right Hip

Continuing the Veteran's assertions, the substituted appellant contends that service connection for a multiple joint disorder is warranted as directly related to active service.  Prior to his death, the Veteran asserted that a multiple joint disorder started in service and that he had symptoms of such disorder since service.  See e.g. April 2004 VA Form 21-4138.

The Board finds that, prior to his death, the Veteran had disabilities of the lumbar spine, right hip, and both hands.  The October 2005 VA examination report shows a diagnosis of DJD of the lumbar spine.  Similarly a February 2005 VA treatment record shows a diagnosis of lumbar spine DJD based on x-ray evidence.  As for the right hip, a September 1994 report from a private physician, A. H., M.D., contains a primary diagnosis of severe right hip DJD and a secondary diagnosis of right total hip replacement.  See also June 2004 El Paso Occupational Health Clinic treatment note.  A June 2003 VA treatment record shows a diagnosis of DJD of both hands.  

The Board finds that the evidence is in relative equipoise on the question of whether the Veteran's lumbar spine, right hip, and bilateral hand disorders began in service, that is, whether these disorders were directly "incurred in" service.  The Veteran stated that he had pain in multiple joints since service.  See October 2003 and April 2004 VA Forms 21-4138.  In a November 2003 statement, the Veteran's brother asserted that the Veteran had joint pain upon returning home from active duty in 1966.  In a July 2005 lay statement, the Veteran's wife stated that she observed that the Veteran had joint pain in 1965, and that he continued to have the same joint pain from that point forward.  A November 1964 service treatment record shows that the Veteran complained of multiple joint pain for one month, including the metacarpophalangeal joint of both thumbs.  An April 1965 service treatment record shows that the Veteran complained of low lumbar pain with radiation.  After service, an August 1969 treatment record shows that the Veteran gave a history of low back and right hip pain for over one year.  In July 1970, the Veteran reported that he developed severe pain in the left anterior chest and mild pain in the left back after a lifting injury at work in January 1969.  Electromyelogram and x-rays of the spine were normal.  The diagnosis was costovertebral syndrome with associated radiculitis.  

The Board finds that the Veteran is competent and credible with respect to the assertions of having multiple joint pain during service.  See Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d 1372.  The Board also finds that the Veteran's competent lay observations of in-service multiple joint pain, which was diagnosed after service as DJD of the lumbar spine, right hip, and both hands, are consistent with the circumstances of the Veteran's service, and that assertions of development of lumbar spine, right hip, and bilateral upper extremity DJD symptoms during service are credible.  See 38 C.F.R. § 3.303(a); Jandreau; Rucker, 10 Vet. App. 67; Layno, 6 Vet. App. 465.  Moreover, the December 2008 VA examiner opined that it is at least as likely as not that a low back disorder had its onset during active service, including based on the Veteran's complaints in April 1965.

The evidence weighing against a finding of service onset of DJD of the lumbar spine, right hip, and both hands includes an August 1966 service separation examination showing a normal medical evaluation of the spine, lower extremities, and upper extremities.  Resolving reasonable doubt in the appellant's favor on this question, the Board finds that the Veteran's lumbar spine, right hip, and bilateral upper extremity DJD began during service, that is, was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

The Board acknowledges that the October 2005 VA examination report provides a negative nexus opinion as to the relationship between the Veteran's multiple joint disorders and active service; however, because the weight of the evidence shows as a factual matter that lumbar spine, right hip, and bilateral upper extremity DJD began during service, so was "incurred in" service, such medical nexus opinion was not necessary in this case to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a direct basis because of in-service incurrence or onset of lumbar spine, right hip, and bilateral upper extremity DJD symptoms rather than on a relationship (or nexus) between the Veteran's lumbar spine, right hip, and bilateral upper extremity disorders and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for lumbar spine, right hip, and bilateral upper extremity DJD is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  

Service Connection for Multiple Joint Disorder other than 
DJD of the Lumbar Spine, Hands, and Right Hip

As stated above, continuing the Veteran's assertions, the substituted appellant contends that service connection for a multiple joint disorder is warranted as directly related to active service.  During his life, the Veteran stated that a multiple joint disorder started in service and that he had symptoms of such disorder since service.  See e.g. April 2004 VA Form 21-4138.

The Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran did not have a diagnosed multiple joint disability other than the DJD of the lumbar spine, right hip, and both hands.  A January 2005 VA treatment record shows that x-rays of the knees, ankles, and shoulders were normal.  The October 2005 VA joints examination report shows that the Veteran complained of joint pain in the shoulders, elbows, knees, wrists, hands, and fingers, and notes a history of back surgery in 1968, and right hip replacement in 1976.  X-rays revealed degenerative changes in the lumbar spine, cystic changes in the left distal navicular bone, and status post right hip replacement, as well as normal shoulders, elbows, ankles, and knees; rheumatoid factor was negative.  The diagnosis was multiple joint arthralgias without evidence of chronic disability.  While VA and private medical records, dated between 2000 and 2004, note a history of left shoulder rotator cuff tendonitis with impingement syndrome, there was no diagnosed disability of the left shoulder during the appeal period from October 28, 2002 or within a reasonable period before this date.  Moreover, the October 2005 VA examination shows a normal medical evaluation of both shoulders.  Finally, while a November 2008 private treatment record shows a diagnosis of spinal cord compression of the cervical spine, the private treatment report noted that such spinal compression was due to the non-service-connected metastatic renal cell carcinoma.

"Arthralgia" is defined as pain in the joint.  See Dorland's Illustrated Medical Dictionary 150 (32nd ed. 2012).  Accordingly, the Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran did not have a disability of the joints other than DJD of the lumbar spine, hands, and right hip.  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez, 13 Vet. App. at 285.  A current disability is necessary for any claim of service connection under any theory of entitlement.  Brammer, 3 Vet. App. at 225.  As the weight of the evidence demonstrates no disability specific to the joints other than the lumbar spine, right hip, and both hands, service connection must be denied for a multiple joint disorder other than DJD of the lumbar spine, right hip, and both hands.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for the Cause of the Veteran's Death

DIC is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).  The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 
38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In this case, the Board finds that the weight of the competent evidence demonstrates no link between the terminal assessment of metastatic renal cell carcinoma and the Veteran's active service.  The Veteran separated from service in September 1966.  He died in February 2006.  The death certificate lists the immediate cause of death as metastatic renal cell carcinoma.  At the time of his death, the Veteran was not service connected for renal cell carcinoma.  He was only service connected for external hemorrhoids, and this decision has granted service connection for DJD of the lumbar spine, right hip, and both hands.  

In this decision, the Board has found that Veteran's renal cell carcinoma was not related to service.  The metastatic renal cell carcinoma that caused or contributed to the Veteran's death was not shown in service, the record does not demonstrate a causal link between the Veteran's death and active service, to include in-service exposure to Agent Orange, and the service-connected disabilities that are static in nature and are not shown to affect major organs (DJD of the lumbar spine, right hip, and both hands) did not contribute substantially or materially to cause the Veteran's death, did not combine to cause the Veteran's death, and did not aid or lend assistance to the production of the Veteran's death.  For these reasons, the Board finds that the preponderance of the evidence weighs against service connection for 

the cause of the Veteran's death, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.310, 3.312.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for renal cell carcinoma, to include as due to herbicide exposure, for accrued benefits purposes, is denied.

Service connection for lung carcinoma, to include as due to herbicide exposure, for accrued benefits purposes, is denied.

Service connection for DJD of the lumbar spine, right hip, and both hands, for accrued benefits purposes, is granted. 

Service connection for a multiple joint disorder other than DJD of the lumbar spine, right hip, and both hands, for accrued benefits purposes, is denied. 

Entitlement to DIC based on service connection for the cause of the Veteran's death is denied.


REMAND

Service Connection for Hypertension

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The record reflects that, prior to his death, the Veteran had a diagnosis of hypertension.  See April 2008 private hospital discharge report.  Service personnel records reflect that the Veteran had in-country service in the Republic of Vietnam during the Vietnam era; therefore, in-service herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(m).  

While hypertension is not listed as a disease associated with exposure to herbicides under 38 C.F.R. § 3.309(e), in its 2010 report "Veterans and Agent Orange: Update 2010," the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  The same conclusion was drawn in the 2012 update.

Because the Agent Orange Updates have found that there is some, albeit limited, evidence of association between hypertension and herbicide exposure and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical opinion addressing whether the Veteran's hypertension was caused by the presumed in-service herbicide exposure. 


Earlier Effective Date for SMP Based on Housebound Status

In a January 2009 rating decision, the RO granted SMP based on housebound status from July 23, 2008.  In a February 2009 notice of disagreement, the authorized representative, on behalf of the Veteran, disagreed with the effective date of July 23, 2008 for SMP based on housebound status.  See February 2009 authorized representative statement.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 
38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); Manlincon v. West, 12 Vet. App. 238 (1999). 

The purpose of the remand with respect entitlement to an earlier effective date for SMP based on housebound status is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the appellant perfects the appeal in a timely manner.  

Accordingly, the issues of service connection for hypertension and entitlement to an earlier effective date prior to July 23, 2008 for SMP based on housebound status, for accrued benefits purposes, are REMANDED for the following actions:

1. Arrange for the claims file to be reviewed by a VA examiner and request an opinion as to the relationship between the Veteran's hypertension and in-service herbicide exposure.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the requested opinion.  

The examiner is requested to provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that in-service exposure to herbicides (Agent Orange) resulted in the Veteran's hypertension.  In providing reasons for this opinion, the examiner should give reasons why this particular Veteran's in-service exposure to herbicides did or did not result in the subsequent hypertension.  The VA examiner should not use as a reason for the opinion that hypertension is not on VA's herbicide presumptive service connection list (38 C.F.R. 
§ 3.309(e)).

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a rationale for all opinions given with reference to the evidence of record.  Citation to medical authority/treatise would be helpful.  In answering the question above, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  The examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).

2. Thereafter, the claim for service connection for hypertension, for accrued benefits purposes, should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and authorized representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

3. The AOJ should issue a statement of the case that addresses the issue of entitlement to an earlier effective date prior to July 23, 2008 for SMP based on housebound status.  The appellant should be informed that, in order to perfect an appeal of this issue to the Board, she must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


